UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ALISON KOHLER,                                  DOCKET NUMBER
                  Appellant,                         NY-0752-15-0199-M-1

                  v.

     DEPARTMENT OF HOMELAND                          DATE: December 28, 2016
       SECURITY,
                 Agency.




                  THIS ORDER IS NONPRECEDENTIAL *

           Alison Kohler, Oceanside, New York, pro se.

           Shayla N.M. Sipp, Esquire, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                     REMAND ORDER

¶1         The U.S. Court of Appeals for the Federal Circuit has remanded this case at
     the Board’s request.       Kohler v. Department of Homeland Security, No.
     2016-1835, slip op. (Fed. Cir. Sept. 13, 2016). The Board VACATES its prior
     split-vote order in the underlying case, MSPB Docket No. NY-0752-15-0199-I-1,

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                            2

and REMANDS the case to the administrative judge for further consideration in
light of the Court’s decision in Mitchell v. Merit Systems Protection Board,
741 F.3d 81 (Fed. Cir. 2014).




FOR THE BOARD:                        ______________________________
                                      Jennifer Everling
                                      Acting Clerk of the Board
Washington, D.C.